Exhibit 10.8(a)

 



Contract No.: 0400000928-2016 N.H.G.(D.)Z. No. 0024

 

Maximum Mortgage Contract

 

Important hint: this Contract has been concluded and enacted by and between the
parties hereto on the basis of equality and willingness. All terms and
conditions of this Contract are the presentation of the parties’ true meaning.
To protect the Mortgagor’s lawful rights and interests, the Creditor hereby
proposes the Mortgagor to pay full attention to the terms and conditions in
bold.

 

Mortgagee: Industrial and Commercial Bank of China Shenzhen Henggang Sub-branch
(hereinafter referred to as Party B)

 

Person in Charge: Yang Duoping

 

Business Address: 132, 132A and 133, Skirt Building, Dongcheng Central Park,
Henggang Street, Longgang District, Shenzhen

 

Tel. and Fax:

 

Mortgagor: Shenzhen Highpower Technology Co., Ltd. (hereinafter referred to as
Party A)

 

Legal Representative: Pan Dangyu

 

Business Address or Domicile: Bldg. 1, No. 68, Xinsha Road, Pinghu Street,
Longgang District, Shenzhen

 

Tel. and Fax:

 

In order to ensure the realization of the creditor’s right of Party A, Party B
is willing to provide guaranty of mortgage (counter guarantee) for Party A. To
specify both parties’ rights and obligations, in accordance with this Contract
Law, the Guarantee Law, the Property Law and other relevant laws and
regulations, Party A and Party B make and enter into this Contract through
unanimity through equal consultation.

 

Article 1 Principal Creditor’s Right Guaranteed

 

1.1 The principal creditor’s right guaranteed by Party B shall be the creditor’s
right reserved by Party A on the Debtor in accordance with the domestic and
foreign currency loan contract, contract of transferring foreign exchange to
loan, bank acceptance agreement, L/C issuing agreement/contract, guarantee
issuing agreement, international and domestic trade financing agreement, forward
foreign exchange settlement and sales agreement, and other financial derivative
product agreements and documents (hereinafter referred to as the Main Contract)
made and entered into by and between Party A and Shupeng Technology (Shenzhen)
Co., Ltd. (hereinafter referred to as the Debtor) within the maximum balance of
CNY25,000,000.00 (in words: CNY Twenty-Five Million Only (where the amount in
words is different from the amount in figures, the amount in words shall
prevail) during the period from June 8, 2016 to June 8, 2021 (including the
starting date and the date of expiry), no matter whether the creditor’s right is
due prior to the expiration of the aforesaid period or it has been established
prior to the establishment of the maximum mortgage.

 

1.2 The term “maximum balance” mentioned in the preceding paragraph means the
sum of all CNY balances converted from creditor's right in different currencies
according to the middle rate of foreign exchanged issued by Party A on the date
of establishment of the principal creditor’s right that Party B bears liability
of guarantee.

 

Article 2 Scope of Guaranty of Mortgage

 

The scope of guaranty of maximum mortgage shall include the principal and
interest of the principal creditor’s right, compound interest, default interest,
penalty, damages, exchange losses (losses arising from change of exchange rate)
and expenses for realization of mortgage right (including but not limited to
legal cost, attorney fee, appraisal cost, auction cost and sales cost). However,
the expenses for realization of mortgage right shall be firstly deducted from
the incomes from liquidation of the mortgaged property but shall not be included
in the maximum balance as set forth in sub-clause 1.1. 

 

 





Article 3 Mortgaged Property

 

3.1 Refer to the List of Mortgaged Property for the mortgaged property. As an
annex to this Contract, the List of Mortgaged Property shall be equally
authentic with this Contract.

 

3.2 The validity of Party A’s mortgage right comes up to the ancillary
component, accessory rights, appurtenance, additives, natural and legal fruits
and subrogation of the mortgaged property, as well as the insurance money,
compensation and damages arising from damage to, loss of or requisition of the
mortgaged property.

 

3.3 In the event that the mortgaged property is detained by the people’s court
due to the Debtor’s failure to perform the debt due or due to occurrence of
situations where mortgage right may be realized as agreed herein, from the date
of detaining, Party A shall have the right to charge natural and legal fruits
derived from the mortgaged property. The fruits shall be firstly used for
deducting the expenses for charging fruits.

 

3.4 Stipulations for the value of the mortgaged property stipulated in the List
of Mortgaged Property shall not be deemed as evaluation basis for the Lender to
dispose the mortgaged property nor restrict the Lender to exercise its mortgage.

 

3.5 The ownership certificate and relevant materials of the mortgaged property
shall be kept by Party A upon common confirmation by Party A and Party B, except
as otherwise prescribed by laws and regulations.

 

3.6 During the duration of the mortgage right, Party B shall maintain the
mortgaged property under sound conditions but shall not use the mortgaged
property unreasonably to devalue the mortgaged property. Party A shall have the
right to check the management and use status of the mortgaged property.

 

3.7 In the event that the mortgaged property is damaged, lost or expropriated,
Party B shall notify Party A immediately and provide Party A timely with the
documents of proving damage, loss or expropriation of the mortgaged property
issued by the relevant competent authority or department.

 

3.8 In the event that the mortgaged property is damaged, lost or expropriated,
the insurance benefits, compensatory damages or compensation obtained by Party B
shall be used for prepaying the Debtor’s debt under the Main Contract, or upon
Party A’s consent, be used for recovering the value of the mortgaged property or
being deposited in the account designated by Party A for guarantying the
performance of the debt under the Main Contract. The undiminished value of the
mortgaged property shall be also guaranteed by the principal creditor’s right.

 

3.9 Party B shall immediately stop its behavior, which enables to reduce the
value of the mortgaged property. In case of devaluation of the mortgaged
property, Party B shall timely recover the value of the mortgaged property or
provide a guarantee equivalent to the value reduced.

 

Article 4 Mortgage Registration

 

Party A and Party B shall go through formalities for mortgage registration with
the relevant mortgage registration authority within 10 days after the signature
of this Contract. Should change of registration be handled by law where there is
any change of the registered items, Party A and Party B shall go through
formalities for change of registration timely. The registration expenses shall
be borne by Party B, except as otherwise prescribed by laws and regulations.

 

Article 5 Insurance

 

5.1 Party B shall, within 15 days as of the signature of this Contract, handle
the insurance procedures of the mortgaged property at Party A’s request. In case
that insurance for the mortgaged property cannot be completed once due to
reasons attributable to the insurance institution, Party B shall timely handle
renewal procedures to ensure the insurance for the mortgaged property not to be
interrupted within the valid term of this Contract.

 

5.2 The insurance policy shall indicate that: in case of occurrence of any
insured accident, Party A shall be the first payee (first beneficiary) and the
insurer shall directly pay Party A the insurance fund. No terms in the insurance
policy may limit the rights and interests of Party A.

 

5.3 Within the valid term of this Contract, Party B shall not suspend or cancel
the said insurances by any reason. In case of suspension of the insurance, Party
B shall have the right to go through insurance formalities on behalf of Party A,
and all the expenses arising therefrom shall be borne by Party A.

 

5.4 Within the valid term of this Contract, in case of occurrence of any insured
accident against the mortgaged property, the insurance indemnities shall be
disposed in accordance with Sub-clause 3.8. 

 

 



Article 6 Determination of Principal Creditor’s Right

 

The creditor’s right guaranteed with maximum mortgage shall be determined under
any one of the following circumstances:

 

A. the term specified in sub-clause 1.1 expires;

 

B. it is impossible to occur a new creditor’s right;

 

C. the mortgaged property is sealed or detained;

 

D the Debtor and Party B are announced bankruptcy or cancelled;

 

E. other circumstances for determination of creditor’s right as prescribed by
law.

 

Article 7 Floating Mortgage

 

7.1 In the event that Party B mortgages its current and future production
equipment, raw materials, semi-finished products or finished products, the
Mortgaged Property shall be determined under any one of the following
circumstances:

 

A. the debt performance period expires and the creditor’s right of Party A is
not realized;

 

B. Party B is announced bankruptcy or cancelled;

 

C. there is any circumstance for realization of Party A’s mortgage right as set
forth in sub-clause 8.1.

 

D. there is any other situation which serious affects realization of the
creditor’s right of Party A.

 

7.2 In the event that Party B provides Party A with maximum mortgage guaranty
with the foregoing property, other stipulations of this Contract, as well as the
stipulations of this Article, shall apply.

 

Article 8 Realization of Mortgage Right

 

8.1 Under any one of the following circumstances, Party A shall have the right
to realize the mortgage right:

 

A. the principal creditor’s right of Party A is mature (including acceleration
of maturity) but is not repaid by the Debtor;

 

B. Party B fails to timely recover the value of the mortgaged property or fails
to provide a guarantee equivalent to the value reduced under the circumstances
specified in sub-clause 3.9;

 

C. Party B or the Debtor goes into bankruptcy, winding-up, dissolution, and
liquidation, or ceases its operation for reorganization, or its business license
is suspended or canceled;

 

D. Party B fails to follow the principle of fair transaction and disposes the
mortgaged property for which floating mortgage has been set during the
production and operation processes;

 

E. Other circumstances specified by laws and regulations under which Party A can
realize the mortgage right.

 

8.2 When exercising the mortgage right, Party A may, through consultation with
Party B, sell by auction or sell off the mortgaged property and gain
compensation firstly from the funds obtained therefrom, or discount the
mortgaged property to repay the debt owed by the Debtor. In the event that Party
A and Party B fail to reach an agreement on the method of realization of the
mortgage right, Party A may directly apply to the people’s court to sell by
auction or sell off the mortgaged property.

 

8.3 If the currency of the money obtained from disposal of the mortgaged
property is different from that under the Main Contract, Party B shall repay
Party A the creditor’s right after translating the foreign currency to the
currency under the Main Contract according to the applicable exchange rate
announced by Party A.

 

Article 9 Party B’s Representations and Warranties

 

Party B gives to Party A the following representations and warranties:

 

 

 



9.1 Party B is the owner of the mortgaged property or the manager authorized by
the State and has full right to dispose the mortgaged property. There is no
dispute about the ownership, use right or business management right of the
mortgaged property. To provide the guaranty of mortgage for Party A, all
necessary authorizations or approvals have been approved in accordance with the
procedures and authorities specified in the articles of association of the
Company, all not in violation of laws, regulations and other relevant
provisions.

 

9.2 If Party B is a listed company or a branch controlled by a listed company,
Party B ensures to timely perform information disclosure obligations for the
guaranty items in accordance with the Securities Law, the Share Listing Rules of
Stock Exchange, and requirements of relevant laws, regulations and provisions.

 

9.3 Party B is completely voluntary to provide the guaranty of mortgage for the
Debtor. Representation of Party B’s meaning under this Contract is true. For
international and domestic trade finance, Party B accepts that the basic
transaction based on which financing is made is true with no fraud.

 

9.4 The mortgaged property under this Contract may be mortgaged by law and there
shall be no limitation.

 

9.5 Full and reasonable explanation has been made for flaw of the mortgaged
property, if any.

 

9.6 The mortgaged property is not sealed, detained or supervised by law.

 

9.7 If the mortgaged property is partly or wholly leased, the fact of mortgage
of the mortgaged property shall have been notified to the lessee and the lease
of the mortgaged property shall be notified to Party A in written form.

 

9.8 The mortgaged property is not mortgaged for any other creditor, or it is
mortgaged for other creditor but the establishment of mortgage has been notified
to Party A in written form.

 

9.9 The mortgaged property is not a public property, or it is a public property
but the co-owner’s written consent on matters concerning mortgage has been
obtained.

 

9.10 If the principal creditor’s right guaranteed under this Contract is the
international trade financing that Party A provides the Debtor, Party B shall
accept and recognize the relevant international common practice of the relevant
business.

 

Article 10 Commitments of Party B

 

Party B makes the following commitments to Party A:

 

10.1 Under any one of the following circumstances, Party B shall, unnecessary to
obtain Party B’s consent, continue to perform its liability to guarantee under
this Contract:

 

A. the Main Contract is modified through consultation by Party A and the Main
Debtor, and the Debtor’s debt is not added or the debt performance term is
postponed;

 

B. under international and domestic trade finance, Party A and the Debtor
changes the letter of credit related to the Main Contract, without adding the
Debtor’s payment obligations under the letter of credit, or extending the
payment term;

 

C. Party A transfers the principal creditor’s right and maximum mortgage right.

 

10.2 Without Party A’s written consent, Party B may not re-establish any form of
mortgage and pledge for the mortgaged property hereunder, nor lease, transfer or
present the mortgaged property to any a third person. Party B shall protect the
mortgaged property against damage.

 

10.3 Party B shall bear all expenses of Party A for realizing the mortgaged
property under this Contract, including but not limited to legal cost, attorney
fee, appraisal cost, auction cost and sales cost.

 

10.4 Party A’s mortgage right is or may be infringed by a third party, Party B
shall timely give a written notice to Party A and assist Party A against
infringement.

 

 

 



10.5 Party B shall give positive coordination to Party A when Party A exercises
the mortgage right. There is no barrier to restrict Party A to exercise the
mortgage right.

 

10.6 In case of any one of the following circumstances, Party B shall timely
notify Party A:

 

A. where its articles of association, business scope, registered capital or
legal representative is changed, or its equity is changed;

 

B. where it goes into winding-up, dissolution and liquidation, or its business
license is suspended or canceled, or it goes into bankruptcy;

 

C. where there is or may be major economic dispute, litigation or arbitration;
or its property is closed down, detained or supervised lawfully;

 

D. where Party B is a natural person, and his address, working unit or contact
way is changed.

 

10.7 Party B shall timely receive and sign the written notice given by Party A.

 

10.8 If Party A’s principal creditor’s right has other guaranty, either provided
by the Debtor or a third party, Party A shall be entitled to make a decision on
the order to realize guaranty by itself. Party B commits no to rise a plead.
Where Party A waives, changes or loses other guaranty interests under the Main
Contract, Party B’s liability to guarantee shall remain in effect but shall not
be invalid or exempted therefrom.

 

10.9 Purchaser’s financing under the domestic letter of credit, under import
letter of credit and import bill advance/import payment for another, in case of
any one of the following circumstances, Party B shall have the obligation of
incontestable guaranty of mortgage. Party B shall not, for any payment
obligation under the letter of credit specified by judicial authority or
administrative authority, issue stop payment order or restraining order, or take
measures to seal, detain and freeze relevant property of the letter of credit or
take other similar measures to present exemption or defense:

 

A. the designated personnel or the authorized personnel of Party A has favorably
paid according to Party A’s order;

 

B. Party A or its designated personnel or its authorized personnel has favorably
issued a due payment confirmation for the loan under the domestic letter of
credit or has favorably accepted the documents under the import letter of
credit;

 

C. the confirming bank of the letter of credit has favorably performed the
payment obligation;

 

D. the negotiation bank of the letter of credit has favorably made negotiation.

 

10.10 Under shipping guarantee, endorsement of bill of lading and authorized
withdrawal, Party B shall not present exemption or defense due to the Debtor’s
rejection on payment of relevant letter of credit.

 

Article 11 Commitments of Party A

 

Party A makes the following commitments to Party B:

 

11.1 Party A shall keep confidential the undisclosed information in the relevant
documents, financial data and other relevant materials provided by Party B when
performing obligations under this Contract, except otherwise stipulated by
relevant laws and regulations or specified in this Contract.

 

11.2 The incomes from disposal of the mortgaged property shall be firstly used
to pay all debts within the scope of the guaranty of maximum mortgage and the
reaming part shall be timely returned to Party B.

 

Article 12 Breach of Contract

 

12.1 Upon effectiveness of this Contract, either party’s failure to perform any
obligation under this Contract or either party’s violation of any
representation, assurance and promise under this Contract shall constitute a
breach of contract. The default party shall compensate the other party for
losses to the other party arising therefrom.

 

12.2 In case that one party violates this Contract, the other party shall be
entitled to take any measures prescribed in the Law of the People’s Republic of
China, and relevant laws and regulations. 

 

 



Article 13 Effectiveness, Change and Cancellation

 

13.1 This Contract shall come into force as of the date of the signature of this
Contract and shall expire when the principal creditor’s right of Party A is paid
off.

 

13.2 In case of any change to this Contract, a written form shall be concluded
by and between the parties hereto upon unanimity through consultation. The
provisions or agreement changed shall be deemed as a part of this Contract and
shall be equally authentic with this Contract. The terms and conditions except
those changed shall remain in effect. The original terms and conditions shall
remain in effect before the effectiveness of those changed.

 

13.3 The invalidity or enforceability of any provision of this Contract shall
neither affect the validity or enforceability of any other provision hereof nor
affect the validity of the entire Contract.

 

13.4 Change and cancellation of this Contract shall not affect this Contracting
parties’ right to claim for compensation for the losses. Cancellation of this
Contract shall not affect the validity of the provisions concerning settlement
of dispute.

 

Article 14 Dispute Settlement

 

The formation, validity, interpretation, execution and settlement of disputes in
respect of this Contract shall be governed by the relevant laws of the People's
Republic of China. Any dispute arising from and in connection with this Contract
shall be settled by Party A and Party B through friendly consultation. If a
dispute cannot be settled through consultation, the following B shall be adopted
for settlement:

 

A. Any and all disputes arising from and in connection with the execution of
this Contract shall be submitted to the Arbitration Committee of Shenzhen for
arbitration in accordance with the current arbitration rules of the Committee.
The award of the arbitration shall be final and binding upon the parties.

 

B. Any and all disputes arising from and in connection with the execution of
this Contract shall be submitted to Shenzhen Court of International Arbitration
(South China International Economic and Trade Arbitration Commission) for
arbitration. Arbitration shall be carried out in the Financial Arbitration
Center, Free Trade Zone of South China International Economic and Trade
Arbitration Commission. The award of the arbitration shall be final and binding
upon the parties.

 

C. Settlement shall be made by means of litigation with the local court of Party
A.

 

Article 15 Miscellaneous

 

15.1 Without Party A’s written consent, Party B shall not transfer all or any of
its rights and obligations under the Contract.

 

15.2 No failure to exercise or partially exercise or delay in exercising any
right hereunder by Party A shall be deemed as a waiver or change of the right or
any other right or affect Party B to further exercise the right or other rights.

 

15.3 Party B shall be entitled to, in accordance with relevant laws and
regulations, or other regulatory documents or requirements of financial
regulators, provide the relevant information of the Contract and other relevant
information for the credit information basic database of the People’s Bank of
China or other credit database established by law for the qualified institutions
or individuals to search and use. Party A shall also have the right to, for the
purpose of the conclusion and performance of the Contract, search Party B’s
relevant information through the credit information basic database of the
People’s Bank of China or other credit database established by law.

 

15.4 This Contract is made out in three originals for Party A, Party B and the
relevant registration authority each holding one, which shall be equally
authentic.

 

Article 16 Other Provisions Agreed by both Parties

 

16.1 Prior confirmation of address for service

 

1. Party A and Party B confirm the following mailing address and method
indicated in this Contract as the effective address and method for service of
various notices, letters, and legal documents of the people’s court or
arbitration institutions (including but not limited to summons, notice of trial,
written judgment, order, mediation agreement and notice for performance within a
time limit, etc.).

 

 

 



Party B’s effective address and method for service:

 

Address for Service:

 

(1) Zip Code: 518000; Legal Domicile: Bldg. 1, No. 68, Xinsha Road, Pinghu
Street, Longgang District, Shenzhen

 

Legal Representative (Principal) or Designated Recipient: Pan Dangyu

 

Tel. (Office/Residential/Mobile): 13510066248

 

Other methods:       /                              

 

2. Party B ensures that the address for service given above is accurate and
effective. In case of change of the address for service given above, the
Borrower ensures to notify Party A in written form within 15 working days after
the change, or the service given according to the address given above shall
remain effective and Party B shall bear all legal consequences arising
therefrom.

 

3. In the event that a document cannot be served but is returned because Party
B’s address for service is incorrect or is changed without timely notifying
Party A in written form and the document is not signed or is rejected, Party B
shall agree the date of return as the date of service (if different mails to
different addresses are returned on different dates, the date which is later
shall be adopted).

 

16.2       /                                         

 

 

 

Annex: List of Mortgaged Property

  

 

Party A (Seal): Industrial and Commercial Bank of China Limited Shenzhen
Henggang Sub-branch
Industrial and Commercial Bank of China Limited Shenzhen Henggang Sub-branch
(Seal)

 

Authorized Signatory: /s/ Yang Duoping (Seal)

  

 

Party B (Seal): Shenzhen Highpower Technology Co., Ltd.

 

Shenzhen Highpower Technology Co., Ltd. (Seal)

 

Legal Representative (Authorized Agent): /s/ Pan Dangyu (Seal)

 

 

 

Co-owner of the Mortgaged Property:                              /        

 

 

 

Date of Signature: June 8, 2016

 

 

 



 

Annex:

 

List of Mortgaged Property

 

Name Ownership Certificate Location Status Appraisal Value Others   Room 2402,
Unit 3, Bldg. 3, Phase II, Dongfang Qinyuan S.F.D.Z. No. 6000554903 Room 2402,
Unit 3, Bldg. 3, Phase II, Dongfang Qinyuan, Longgang District, Shenzhen Good
CNY7,109,646.00 Shenzhen Highpower Technology Co. Ltd. (100%)                  
     

  

 

Mortgagor: Shenzhen Highpower Technology Co. Ltd.

 

Shenzhen Highpower Technology Co. Ltd. (Seal)

 

Co-owner of the Mortgaged Property (if any):                         /
                             

 

 

 

Mortgagee: Industrial and Commercial Bank of China Limited Shenzhen Henggang
Sub-branch

 

Industrial and Commercial Bank of China Limited Shenzhen Henggang Sub-branch
(Seal)

 



 

